                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

    STAR BUFFET, INC. and            *
    SOUTHERN BARNS, INC.             *
                      PLAINTIFFS     *
          COUNTERDEFENDANTS          *
                                     *                             CASE NO. 4:17CV00533 SWW
    V.                               *
                                     *
    TGB GLORY, LLC d/b/a BARNHILL’S *
    STEAKS and BUFFET, and STEVEN C. *
    BARNHILL                         *
                     DEFENDANTS      *
             COUNTERCLAIMANTS        *
                                     *
                                     *

                                                    ORDER

         Plaintiffs Star Buffet, Inc. (“Star Buffet”) and Southern Barns, Inc.,1 filed this

trademark/service mark2 infringement action pursuant to the Lanham Act, 15 U.S.C.

§ 1116, against TGB Glory, LLC (“TGB”), doing business as Barnhill’s Steaks and

Buffet, and Steven C. Barnhill (“Steven Barnhill”). Before the Court are Defendants’

first and second motions for summary judgment [ECF Nos. 17, 18, 19, 30, 31, 32],

Plaintiffs’ responses in opposition [ECF Nos, 22, 23, 37, 41 (under seal)], and




1
  Southern Barns, Inc. is a wholly owned subsidiary of Star Buffet, Inc. See Am. Compl., ¶ 1.
2
  The marks at issue are technically “service marks,” but the use of the term “trademark” is also appropriate. Under
the Lanham Act, the term “trademark” includes any word, name, symbol, device or combination thereof used by a
person in commerce to identify or distinguish goods, and the term “service mark,” means any word, name, symbol,
device or combination thereof used by a person to identify or distinguish services. See 15 U.S.C. § 1127. The
Lanham Act provides that service marks are registerable in the same manner and with the same effect as are
trademarks and entitled to the same protections. See 15 U.S.C. § 1053.

                                                         1
Defendants’ replies [ECF Nos. 24, 42]. After careful consideration, and for reasons that

follow, the motions for summary judgment are denied.

                             I. Summary Judgment Standard

       Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). As a prerequisite to summary judgment, a moving party

must demonstrate “an absence of evidence to support the non-moving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party has properly

supported its motion for summary judgment, the non-moving party must “do more than

simply show there is some metaphysical doubt as to the material facts.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

       The non-moving party may not rest on mere allegations or denials of his pleading

but must come forward with ‘specific facts showing a genuine issue for trial. Id. at 587.

“[A] genuine issue of material fact exists if: (1) there is a dispute of fact; (2) the disputed

fact is material to the outcome of the case; and (3) the dispute is genuine, that is, a

reasonable jury could return a verdict for either party.” RSBI Aerospace, Inc. v. Affiliated

FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).

                                      II. Background

       In 1991, Defendant Steven Barnhill opened the first Barnhill’s restaurant in

Florida through his company, Barnhill’s Country Buffet, Inc. (“BCB”). BCB used

various service marks in connection with the restaurant that featured the word



                                               2
“Barnhill’s” as the dominate feature. BCB’s enterprise quickly grew to include seven

restaurants.

           In 1993, BCB granted Charles Barnhill, Steven Barnhill’s father, permission to use

Barnhill’s service marks in connection with a restaurant in Nacogdoches, Texas, called

“Barnhill’s Steaks & Buffet.” From that time until the present, Charles has used

Barnhill’s marks at the Nacogdoches restaurant.

           In 1995, Lovett’s Buffet, Inc. (“Lovett’s”) purchased BCB, and Steven Barnhill

stayed on as an employee. After the purchase, Lovett’s changed its name to Barnhill’s

Buffet, Inc. (“BBI”) and expanded the business to include 45 restaurants, in several

states, that used the Barnhill’s service marks. From 1999 through 2006, BBI obtained

five federal trademark registrations for the Barnhill’s name and logos (“the BBI marks”).3

            On December 2, 2007, BBI and Star Buffet Management, Inc. (“SBM”), a

wholly-owned subsidiary of Star Buffet, entered an agreement whereby SBM would

purchase Barnhill’s restaurants from BBI. The next day, BBI filed a voluntary petition

for Chapter 11 bankruptcy in the United States Bankruptcy Court for the Middle District

of Tennessee.

           According to a motion filed on December 4, 2007 in the bankruptcy case, BBI was

then operating 29 buffet style restaurants under the name “Barnhill’s Buffet.”4 The

bankruptcy record shows that when BBI filed its Chapter 11 petition, it sought to sell

substantially all of the company’s assets and originally planned to sell 21 restaurants to


3
    ECF 18-14 (United States Patent and Trademark Office electronic search printouts).
4
    See In re: Barnhill’s Buffet, Inc., No. 3:07BK08948 (Bank. M.D. Tenn. February 28, 2008), ECF No. 9.

                                                          3
SBM.5 However, BBI and SBM entered an amended purchase agreement stating that

SBM would purchase only sixteen BBI restaurants for $5 million. The bankruptcy court

approved the amended agreement and sale on January 31, 2008.

        On February 4, 2008, BBI sought permission to sell four of its remaining

restaurants to Starlite Holdings, Inc., another wholly-owned Star Buffet subsidiary, for

the sum of $1 million. 6 The bankruptcy court initially denied the proposed sale but

eventually found that it met the requirements of 11 U.S.C. § 363(b)(1) and granted

approval.7

        The approved asset purchase agreements by which Star Buffet’s wholly-owned

subsidiaries purchased a total 20 restaurants from BBI contained the following provision:

        Perpetual License of Trade names. At the Closing but effective as of the
        Effective Time, Seller shall grant to Buyer a perpetual license to use any
        trade names, trademarked names, or graphics owned by Seller for purposes
        of operating the Restaurants (the “License”).8

There is no indication in the record that the seller retained any right to control

the licensee or that the buyer had exclusive rights to use the marks.

        On April 28, 2008, BBI voluntarily converted the Chapter 11 proceeding to

Chapter 7.9 On January 5, 2010, for consideration of $2,000, the Chapter 7 bankruptcy

trustee transferred to Steven Barnhill “all of the bankruptcy estate’s rights and interests in

the Barnhill’s trademark, name and logos including associated trademarks under which



5
  Id., ECF No. 307, at 2 (February 28, 2008 Order Approving Sale).
6
  Id., ECF No. 307, at 3.
7
  Id., ECF No. 307.
8
  ECF No. 10-1, at 25, ECF No. 10-2, at 4.
9
  In re:Barnhill’s Buffet, Inc., No. 3:07BK08948 (Bank. M.D. Tenn April 28, 2008), ECF No. 441.

                                                       4
the debtor operated its restaurant businesses.”10 Plaintiffs filed no objection to this sale.

The bill of sale provided that the assets were conveyed “‘as is, where is’ without any

express or implied warranties . . . .”11 When Steven Barnhill made this purchase, two of

the five BBI marks had been cancelled for non-use, and by September 20, 2013, they had

all been cancelled.12

         On April 21, 2014, Star Buffet’s wholly-owned subsidiary, CC Starts, Inc. (“CC

Starts”), submitted an application in the United States Patent and Trademark Office

(“PTO”) to register the service mark BARNHILL’S SALADS BUFFET DESSERTS. On

December 9, 2014, the mark was registered as United States Trademark Registration No.

4,652,229, and on August 8, 2017, CC Starts assigned the registration to Star Buffet.

         Star Buffet has continuously used the BARNHILL’S SALADS BUFFET

DESSERTS mark on signs, menus, and other materials at the Barnhill’s Country Buffet

in Jonesboro, Arkansas, one of the restaurants it purchased from BBI in 2008.

Defendants Steven Barnhill and TGB operate Barnhill’s Steaks Buffet, a restaurant

located in Jacksonville, Arkansas that opened for business in 2017. Defendants promote

their Jacksonville restaurant with the service mark BARNHILL’S STEAKS BUFFET,

which Plaintiffs contend is confusingly like BARNHILL’S SALADS BUFFET

DESSERTS. After making unsuccessful demands that Defendants cease alleged

trademark infringement, Plaintiffs commenced this action charging willful infringement


10
   ECF No. 10-11.
11
   Id.
12
   ECF No. 18-14. Section 8 of the Lanham Act provides that a trademark registration shall be cancelled unless at
time periods specified in the statute, the owner of the registration files an affidavit regarding the mark’s use. See 15
U.S.C. § 1058(a).

                                                           5
of a trademark, trademark infringement and false designation of origin, and unfair

competition.

       Defendants counterclaimed, seeking (1) a declaration that Defendants do not

violate Plaintiffs’ rights by using the service mark BARNHILL’S STEAKS BUFFET

service mark and (2) cancellation of Star Buffet’s trademark registration for

BARNHILL’S SALADS BUFFET DESSERTS. Defendants assert that pursuant to the

2008 asset purchase agreements, Star Buffet acquired only a license to use the BBI

Barnhill’s service marks and that BBI retained ownership of the marks. Defendants

further assert that pursuant to the bill of sale entered in BBI’s Chapter 7 proceeding on

January 7, 2010, Defendant Steven Barnhill is the owner of the mark BARNHILL’S

SALADS BUFFET DESSERTS. In answer to the counterclaim, Plaintiffs assert, among

other things, Defendants’ abandonment of all rights in any mark relevant to this case.

                III. Defendants’ First Motion for Summary Judgment

       Defendants move for summary judgment, claiming they have superior rights in the

mark BARNHILL’S SALADS BUFFET DESSERTS based on prior use. Specifically,

Defendants argue that (1) Star Buffet used the BBI marks in the capacity of a licensee

and such use inured to the benefit of the licensor, BBI, and then to Steven Barnhill after

he purchased the BBI marks from the bankruptcy trustee, (2) Star Buffet, as a licensee, is

estopped from making any adverse claims against Defendants, (3) the continued use of

Barnhill’s marks by Steven Barnhill’s father, Charles Barnhill, inured to the benefit of

Steven Barnhill, and (4) Star Buffet’s PTO registration for the BARNHILL’S SALADS

BUFFET DESSERTS marks should be cancelled.

                                             6
        The Court finds that this motion must be denied because there are material

questions of fact. First and foremost is the question whether the Defendants lost priority

in their marks when their registrations were cancelled or when defendants failed to use

them following the purchase agreements approved by the bankruptcy court.

The Lanham Act provides that a mark shall be deemed to be “abandoned” if either of the

following occurs:

        (1) When its use has been discontinued with intent not to resume such use.
        Intent not to resume may be inferred from circumstances. Nonuse for 3
        consecutive years shall be prima facie evidence of abandonment. “Use” of a
        mark means the bona fide use of such mark made in the ordinary course of
        trade, and not made merely to reserve a right in a mark.

        (2) When any course of conduct of the owner, including acts of omission as
        well as commission, causes the mark to become the generic name for the
        goods or services on or in connection with which it is used or otherwise to
        lose its significance as a mark. Purchaser motivation shall not be a test for
        determining abandonment under this paragraph.

15 U.S.C.A. § 1127.

        A party claiming abandonment under § 1127(1),13 formerly § 1127(a), must prove

(1) discontinued use and (2) intent not to resume use, which may be inferred from the

circumstances. Id.; Hiland Potato Chip Co. v. Culbro Snack Foods, Inc., 720 F.2d 981,

983-84 (8th Cir. 1983). Proof of nonuse for three consecutive years creates a rebuttable

presumption of abandonment, which shifts the burden of production to the mark owner to


13
 Subsection 1127(2), formerly § 1127(b), delineates unintentional abandonment, including but not limited to
abandonment due to “naked” or “uncontrolled” licensing. Heaton Distributing Co. v. Union Tank Car Co., 387
F.2d 477, 484 (8th Cir.1967). “The generally accepted meaning of ‘uncontrolled licensing’ is where a trademark
owner has licensed someone else to make or manufacture its products and then fails to control the quality of the
products made by the licensee, thus permitting a deception of the public.” Heaton, 387 F.2d at 485(citing Dawn
Donut Co. v. Hart's Food Stores, Inc., 267 F.2d 358, 367 (2nd Cir. 1959)).



                                                         7
show use within the relevant period or an intent to resume use. See Cumulus Media, Inc.

v. Clear Channel Commc'ns, Inc., 304 F.3d 1167, 1176 (11th Cir. 2002)(surveying cases

regarding the effect of the three-year presumption).

        Plaintiffs point to the following statement by the bankruptcy trustee appointed in

BBI’s Chapter 7 case: “Following the closing of the sale . . . on February 29, 2008, the

Debtor was no longer operating any restaurants.”14 Plaintiffs also note that in December

2009, when the Chapter 7 trustee was administering the bankruptcy estate, the PTO

began cancelling BBI’s trademark registrations for failure to file affidavits of continued

use.15 The record is void of any information indicating that the bankruptcy trustee took

any action with respect to perpetual licenses that BBI granted in connection with the sale

of restaurants. After Stephen Barnhill purchased the bankruptcy estate’s rights in

Barnhill’s marks, “as is,” the PTO cancelled the remaining BBI registrations,16 and

Barnhill’s own testimony indicates that he did not use the BBI marks from 2011 until

January 2017, when he opened the Jacksonville Barnhill’s restaurant.

        Plaintiffs contend that the bankruptcy trustee abandoned the BBI marks and that

Stephen Barnhill’s nonuse of the marks between 2011 and 2017 creates a rebuttable

presumption that he abandoned the marks before Star Buffet’s 2014 trademark

registration. Defendants counter that the “bankruptcy trustee entered into perpetual

licenses with Plaintiffs’ related companies[,]” and “the licensee’s use inures to the benefit



14
   ECF No. 22-1, at 25.
15
   ECF No. 18-14, at 5-10 (Reg. Nos. 2715683, 1275386 cancelled December 19, 2009).
16
   ECF No. 18-14, at 1-2 (Reg. No. 2734399 cancelled February 13, 2010), 3 (Reg. No. 235514 cancelled January 7,
2011), 9-10 (Reg. No. 3208292 cancelled September 20, 2013). When CC

                                                       8
of the trademark owner.”17 Contrary to Defendant’s account of events, the record shows

that BBI as a debtor in possession, not the Chapter 7 bankruptcy trustee, entered

agreements with Star Buffet’s subsidiaries.

     Defendants claim that Charles Barnhill’s use of the marks shows that they never

abandoned their use, but the record is unclear concerning the nature of Charles’s license

and how the operation of his business in Texas was sufficient to overcome Defendants’

non-use of the marks, registrations for which were all cancelled prior to the time

Plaintiffs registered their marks in 2014. “A trademark owner may grant a license and

remain protected, provided [that] quality control of the goods and services sold under the

trademark by the licensee is maintained.” Moore Bus. Forms, Inc. v. Ryu, 960 F.2d 486,

489 (5th Cir. 1992). However, “uncontrolled” or “naked” licensing, which occurs when

an owner licenses a mark and fails to control the type or quality of the licensee’s goods or

services, may result in abandonment of the mark.18 See Heaton Distrib. Co. v. Union

Tank Car Co., 387 F.2d 477, 485 (8th Cir. 1967)(quoting 15 U.S.C. § 1127).

        A related question of fact is whether the bankruptcy trustee’s sale of the marks to

Steven Barnhill in 2010 was a transfer in gross. Plaintiffs contend that the bankruptcy

trustee conveyed Barnhill’s marks to Steven Barnhill in the abstract, without an

association to assets used to generate goodwill. The Lanham Act provides that a

registered mark shall be assignable with the goodwill of the business in which the mark is


17
  ECF No. 24, at 2.
18
  “Naked” licensing is the second form of abandonment referenced in the Lanham Act, which states that a trademark
shall be deemed abandoned “[w]hen any course of conduct of the owner, including acts of omission as well as
commission, causes the mark to become the generic name for the goods or services on or in connection with which it
is used or otherwise to lose its significance as a mark.” 15 U.S.C. § 1127(2).

                                                        9
used. See 15 U.S.C. § 1060(a)(1). This requirement recognizes that “[t]here is no such

thing as property in a trademark except as a right appurtenant to an established business

or trade in connection with which the mark is employed.” United Drug Co. v. Theodore

Rectanus Co., 248 U.S. 90, 97, 39 S. Ct. 48, 50–51 (1918); see also Mid-List Press v.

Nora, 374 F.3d 690, 693 (8th Cir. 2004)(noting that property in a trade name exists only

when associated with an ongoing business). The transfer of a trademark without its

associated goodwill is an “assignment in gross” that gives the assignee no rights in the

mark. PepsiCo, Inc. v. Grapette Co., 416 F.2d 285, 288 (8th Cir. 1969).19

        If the finder of fact should determine that Defendants did not lose rights to the

marks, Defendants contend that Plaintiffs, as licensees, are estopped from asserting that

their rights in the marks have priority over the Defendants’ rights. Under Eighth Circuit

precedent, the existence of a present and valid licensing agreement makes operative that

“‘long settled principle of law that a licensee of a trademark . . . may not set up any

adverse claim in it as against its licensor.’” Seven-Up Bottling Co. v. Seven-Up Co., 561

F.2d 1275, 1279–80 (8th Cir. 1977)(quoting Pacific Supply Cooperative v. Farmers

Union Central Exchange, 318 F.2d 894, 908-9 (9th Cir. 1963)); see also John C. Flood of

Virginia, Inc. v. John C. Flood, Inc., 642 F.3d 1105, 1111 (D.C. Cir. 2011). Plaintiffs

might be estopped as well from claiming that the Defendants lost their rights by failing to

control the licensee during the term of the license. See Seven-Up Bottling Co., 561 F.2d

1275, 1279–80 (8th Cir. 1977)(“The establishment of an existing licensor-licensee


19
   Requiring the transfer of goodwill protects against consumer deception because “any assignment of trademark and
its good will . . . requires the mark itself be used by the assignee on a product having substantially the same
characteristics.” PepsiCo, Inc. v. Grapette Co., 416 F.2d 285, 288 (8th Cir. 1969).

                                                       10
relationship . . . effectively constitutes an insuperable bar to recovery . . . with regard to

its trademark claims.”).

       Defendants’ counterclaim for cancellation of Star Buffet’s registration mark will

fail if the finder of fact determines that Defendants have lost their claim that their marks

have priority. The issues concerning whether the Plaintiffs’ registration is void, including

whether CC Starts was an improper registrant, and whether the registration was obtained

by fraud, present questions of fact that remain outstanding.

               IV. Defendants’ Second Motion for Summary Judgment

       With Defendants’ second motion for summary judgment, they assert that Plaintiffs

have no evidence to establish a likelihood of confusion, entitlement to injunctive relief, or

damages. Defendants also contend that they are entitled to attorney’s fees. Plaintiffs

respond that (1) Defendants have made a binding judicial admission that there is a

likelihood of confusion between Defendants’ accused mark and Star Buffet’s registered

mark, (2) genuine issues of fact preclude summary judgment as to likelihood of confusion

and entitlement to monetary relief, and (3) Defendants’ requires for attorney’s fees, prior

to the entry of judgment, is premature.

       A. Likelihood of Confusion

       The Court first considers Plaintiffs’ argument that Defendants have made a

binding, judicial admission regarding likelihood of confusion. “A judicial admission is a

formal admission before a court that “acts as a substitute for evidence in that it does away

with the need for evidence [as to] the subject matter of the judicial admission.” Warner

Bros. Entm't v. X One X Prods., 840 F.3d 971, 978 (8th Cir. 2016)(citing State Farm Mut.

                                               11
Auto. Ins. Co. v. Worthington, 405 F.2d 683, 686 (8th Cir. 1968)). Plaintiffs correctly

note that Defendants seek cancellation of Star Buffet’s registration under alternative

theories, including prior use, which requires proof of a likelihood of confusion. See 15

U.S.C. § 1052(d). However, the Court finds no allegation, stipulation or admission by

Defendants that specifically admits likelihood of confusion. Defendants’ assertion of

prior use, without more, does not amount to a formal admission regarding a likelihood of

confusion. 20

         The crucial question at this point is whether genuine issues exist for trial. To

succeed with claims for trademark infringement, false designation of origin, and unfair

competition, Plaintiffs must demonstrate that a likelihood of confusion exists as result of

Defendants’ use of the accused mark. To determine the likelihood of confusion, six

factors are relevant: (1) the strength of the owner's mark; (2) the similarity between the

owner's mark and the alleged infringer's mark; (3) the competitive proximity of the

parties’ products; (4) the alleged infringer's intent to confuse the public; (5) incidents of

actual confusion; and (6) whether the kind of product, its cost, and the conditions of

purchase can eliminate the likelihood of confusion that would otherwise exist. SquirtCo.

v. Seven-Up Co., 628 F.2d 1086, 1089 (8th Cir. 1980). The Eighth Circuit has explained:

“These factors do not operate in a mathematically precise formula; rather, we use them at



20
  Although it is not clear, Defendants appear to argue that a likelihood of confusion is not an element of their claim
for cancellation based on prior use because they are asserting priority in the same mark claimed by Star Buffet.
Although Star Buffet uses its mark in connection with a farmhouse logo, the service mark as registered consists only
of the words “BARNHILL’S SALADS BUFFET DESSERTS.” Defendants’ claim priority as to the BBI marks,
which are similar but not identical to Star Buffet’s registered word mark.


                                                         12
the summary judgment stage as a guide to determine whether a reasonable jury could find

a likelihood of confusion.” Frosty Treats Inc. v. Sony Computer Entm't Am. Inc., 426

F.3d 1001, 1008 (8th Cir. 2005)(quoting Duluth News–Tribune v. Mesabi Publ'g Co., 84

F.3d 1093, 1096 (8th Cir.1996)). “Factual disputes regarding a single factor are

insufficient to support the reversal of summary judgment unless they tilt the entire

balance in favor of such a finding.” Id.

       Strength. A trademark is measured in terms of both conceptual and commercial

strength. Conceptual strength is measured according to increasing levels of

distinctiveness: (1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful.

ZW USA, Inc. v. PWD Sys., LLC, 889 F.3d 441, 448 (8th Cir. 2018). Generic marks,

which refer to the common name of a product, are not entitled to protection, and

descriptive marks are only entitled to protection if they have acquired a secondary

meaning. Id. at 448-449. Suggestive, arbitrary, and fanciful marks, however, garner

protection regardless of whether they have acquired secondary meaning. Id.

       Defendants argue that the service mark BARNHILL’S SALADS BUFFET

DESSERTS is primarily a surname and conceptually weak. However, as depicted below,

Star Buffet displays the words BARNHILL’S SALADS BUFFET DESSERTS with a

logo that features a farmhouse barn and a rooster.




                                              13
Considering the service mark as actually used, the word Barnhill’s arguably denotes a

farmhouse barn rather than a surname and suggests the qualities or characteristics of

Plaintiffs’ country buffet restaurant. The Court finds that where the mark falls on the

distinctiveness spectrum is a question of fact for trial. See Anheuser–Busch Inc. v. Stroh

Brewery Co., 750 F.2d 631, 635 (8th Cir.1984)(“These categories are like colors in a

spectrum, and tend to blur at the edges and merge together. . . . The correct categorization

. . . is a question of fact.”).

        As for commercial strength, Star Buffet presents evidence of significant

advertising expenditures and revenue for the Jonesboro Barnhill’s restaurant from 2009

through 2018. Defendants correctly note that Star Buffet offers no evidence showing a

direct link between advertising expenditures and public recognition of the Barnhill’s

mark. Although the record is sparse on the question of commercial strength, the

likelihood of confusion “does not hinge on a single factor but requires a consideration of

numerous factors to determine whether under all the circumstances, there is a likelihood

of confusion.” SquirtCo v. The Seven–Up Co., 628 F.2d 1086, 1091 (8th

Cir.1980)(citation omitted).




                                            14
           Similarity. Plaintiffs offer the following comparison of the parties’ marks:




             Star Buffet’s Use                       Defendant’s Use

Defendants acknowledge that the marks are similar, but they argue that this fact cannot

benefit Star Buffet because “it would reward Plaintiffs’ wrongful conduct.”21

Defendants’ argument presumes that they have priority based on prior use and deviates

from the question before the Court. The undisputed evidence shows that the parties’

marks are nearly identical, and given that the parties use the marks in the same state to

provide the same class of services, the similarity factor tips in Plaintiffs’ favor. See

Community of Christ Copyright Corp. v. Devon Park Restoration, 683 F. Supp. 2d 1006,

1014 (W.D. Mo. 2010), aff'd sub nom. Community of Christ Copyright Corp. v. Devon

Park Restoration Branch of Jesus Christ's Church, 634 F.3d 1005 (8th Cir.

2011)(citations omitted)(“Numerous courts have concluded that “when identical marks

are used in the same geographic area for the same class of goods or services, likelihood

of confusion is presumed.”)




21
     ECF No. 42, at 4.

                                                15
           Competitive Proximity. Star Buffet presents evidence that the parties use nearly-

identical Barnhill’s marks in connection with their respective all-you-can-eat, buffet

restaurants that both offer country-style fare for under $10.

           Relief from trademark infringement is available in the absence of direct

competition. “Confusion, or the likelihood of confusion, not competition, is the real test

of trademark infringement. Whether or not direct competition exists is but one of the

elements to be considered in determining whether there is or will be a likelihood of

confusion.” Cont'l Motors Corp. v. Cont'l Aviation Corp., 375 F.2d 857, 861 (5th Cir.

1967). Furthermore, “[w]here products are related, . . . it is reasonable for consumers to

think that the products come from the same source, and confusion, therefore, is more

likely.” Kemp v. Bumble Bee Seafoods, Inc., 398 F.3d 1049, 1056 (8th Cir.

2005)(citation omitted).

           Plaintiffs assert that given the high degree of similarity between the Jonesboro and

Jacksonville restaurants, “[a] customer who has patronized Plaintiffs’ buffet restaurant in

Jonesboro, Arkansas would almost certainly be confused when it came upon Defendants’

restaurant less than two hours away in the Little Rock suburb of Jacksonville.”22

Defendants contend that the parties operate restaurants in “geographically isolated”

markets, and they point out that Star Buffet offers no evidence as to whether or how often

consumers encounter both restaurants. The effect of the geographic separation between

Jacksonville and Jonesboro is relevant, and Plaintiffs shoulder the burden to show that



22
     ECF No. 37, at 18.

                                                16
despite the 115-mile distance between restaurants, consumers are likely to be confused.

See Brennan's, Inc. v. Brennan's Restaurant, L.L.C., 360 F.3d 125, 69 (2d Cir.

2004)(affirming denial of preliminary relief where plaintiff’s famous “Brennan's”

restaurant in New Orleans and defendant’s “Terrence Brennan's” restaurant in New York

City were geographically disparate). However, it remains a question for trial whether the

restaurants operate in geographically separate markets.

           Alleged Infringer’s Intent. The fourth factor asks whether the alleged infringer

intended to pass off its goods as the trademark owner’s goods. Frosty Treats Inc. v. Sony

Computer Entm't Am. Inc., 426 F.3d 1001, 1008 (8th Cir. 2005). Proof of intent is not

required for success in a trademark infringement or unfair competition claim, but if

present, it creates an inference of likelihood of confusion. SquirtCo. v. Seven-Up Co.,

628 F.2d 1086, 1091 (8th Cir. 1980).

           Plaintiffs argue that Defendants set out to copy Star Buffet’s Jonesboro restaurant

when they opened their Jacksonville restaurant in 2017. It is undisputed that before

Stephen Barnhill opened the Jacksonville restaurant, he was well familiar with the

Jonesboro restaurant. By affidavit, Barnhill acknowledges that when he worked for

Lovetts, which became BBI, he was personally involved in converting the Jonesboro

restaurant into a Barnhill’s restaurant. Additionally, Star Buffet presents evidence that

Defendants copied Star Buffet’s mark and “even the look and feel of Plaintiff’s

restaurant.”23 While an intent to copy is not the same as an intent to confuse, given the



23
     ECF No. 37, at 19.

                                                17
stark similarities between the restaurants and viewing the evidence in a light most

favorable to Star Buffet, the Court finds questions for trial as to whether Defendants

intended to have consumers associate their restaurant with Plaintiffs’.

        Actual Confusion. Like intent to confuse, actual confusion is not essential to a

finding of trademark infringement, but it is positive proof of a likelihood of confusion.

SquirtCo., 628 F.2d at 1091. Star Buffet seeks to prove actual confusion with a copy of

attorney’s demand letter regarding an incident that occurred at Defendants’ Jacksonville

restaurant. The attorney apparently mailed the letter to Co-Plaintiff Southern Barns, Inc.,

Star Buffet’s wholly-owned subsidiary. Star Buffet asserts that the misdirected letter is

evidence of actual confusion. Because the letter is unauthenticated,24 the Court declines

to assess whether it qualifies as proof of actual confusion.

        Product Type. The sixth factor asks whether the type of product, the price, and

the conditions of purchase are such that the degree of care exercised by consumers can

eliminate the likelihood of confusion that would otherwise exist. SquirtCo., 628 F.2d at

1091; see also Frosty Treats, 426 F.3d at 1010(noting that the sixth factor “is more

important in confusion-of-source cases where the degree of care that the purchaser

exercises in purchasing a product can eliminate the confusion, that might otherwise

exist.”) “‘In considering this factor, we must stand in the shoes of the ordinary purchaser,

buying under the normally prevalent conditions of the market and giving the attention

such purchasers usually give in buying that class of goods.’” Sensient Techs. Corp. v.


24
  Exhibits in support of or in response to a summary judgment motion must be properly authenticated or verified by
affidavit. See Country Club Estates, L.L.C. v. Town of Loma Linda, 213 F.3d 1001, 1006 (8th Cir.2000)
(unverified and unauthenticated letter was a “legal nullity.”).

                                                       18
SensoryEffects Flavor Co., 613 F.3d 754, 769 (8th Cir. 2010)(quoting Luigino's, Inc. v.

Stouffer Corp., 170 F.3d 827, 831 (8th Cir. 1999)).

       Here, the parties offer moderately-priced food at buffet-style restaurants—the type

of product or service associated with a relatively low degree of consumer care in

purchase decisions. This factor weighs in Plaintiffs’ favor.

       Based on the foregoing analysis of relevant factors, the Court finds that the

likelihood of confusion remains a genuine issue of fact.

       B. Injunctive Relief

       Defendants argue that because Plaintiffs have no “market penetration in

Defendants’ market,” Plaintiffs cannot obtain an injunction enjoining Defendants from

using a Barnhill’s mark. The Eighth Circuit has held that “to enjoin a geographically

remote infringer, the registered owner must prove that its trademarked products and the

infringing products are being sold in the same geographic area, or that or that the owner

has concrete plans to expand into the infringer's trade area.” Minnesota Pet Breeders,

Inc. v. Schell & Kampeter, Inc., 41 F.3d 1242, 1246 (8th Cir.1994). For reasons

previously stated, it remains a question for trial whether the parties operate in distinctly

separate geographic markets.

       C. Monetary Relief

       Injunctive relief is generally the preferred remedy to resolve a trademark dispute,

but the Lanham Act also permits an accounting of profits as a remedy for unfair

infringement. See Masters v. UHS of Del., Inc., 631 F.3d 464, 471 (8th Cir. 2011). “A

circuit split exists concerning whether a Lanham Act plaintiff must prove willful

                                              19
infringement, rather than mere infringement, to be eligible for monetary damages under

15 U.S.C. § 1125(a)[,]” id. at 472, and the Eighth Circuit has “assume[d] without

deciding, that willful infringement is a prerequisite of monetary relief “for trademark

infringement under 15 U.S.C. § 1117(a). Id. at 472 n.2. Willful infringement may be

found with evidence that raises a reasonable inference that the defendant knowingly

infringed the mark in question. Id. at 471-72.

           Defendants assert that Plaintiffs are unable to show willfulness because Steven

Barnhill purchased the Barnhill’s marks from a bankruptcy trustee, which they contend

makes it “impossible for Plaintiffs to prove willful infringement when Defendants

obtained permission to use the Barnhill’s marks from another federal court.”25 Assuming

that a showing of willfulness is required to recover monetary relief under the Lanham

Act, the Court disagrees that Stephen Barnhill’s purchase of service marks on an “as is”

basis precludes a finding that he knowingly infringed Star Buffet’s registered mark. The

Court finds that questions of fact preclude summary judgment on this issue.

           D. Attorney Fees

           Defendants charge that Plaintiffs’ behavior in this case warrants that the Court

award Defendants attorney’s fees and costs. Defendants’ prejudgment request for

attorney’s fees is denied as premature. See Fed. R. Civ. P. 54(d)(2)(B).




25
     ECF No. 31, at 10.

                                                20
V. Conclusion

     For the reasons stated, Defendants’ motions for summary judgment [ECF Nos. 17

& 30] are DENIED.

     IT IS SO ORDERED THIS 29th DAY OF MARCH, 2019


                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE




                                       21
